ORDER

PER CURIAM.
William Shy (Defendant) appeals from a judgment entered upon a jury verdict finding him guilty of one count of possession of a controlled substance with intent to distribute, in violation of § 195.211 RSMo 2000, for which he was sentenced as a prior drug offender to a term of fifteen years’ imprisonment. On appeal Defendant raises eight claims of error, relating specifically to: (1) alleged discovery violations; (2) denial of his motion to suppress; (3) denial of his motion for change of venue; (4) allowing the State to amend its information on the day of trial to charge him as a prior drug offender; (5) alleged improper remarks by a juror during voir dire, (6) alleged error in the admission of evidence during trial; (7) the sufficiency of evidence; and (8) alleged improper closing argument by the prosecutor.
We have reviewed the briefs of the parties, the legal file and transcript. No error of law appears, and an extended opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose. We have, however, prepared an accompanying memorandum solely for the use of the parties setting forth the- reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).